WELLFORD, Senior Circuit Judge,
concurring:
The ramifications of these civil rights claims by three separate plaintiffs of the use of excessive force and unlawful arrest against two police officers and the City of St. Charles are manifold and complex. In effect, there were nine separate lawsuits involved, some similar in nature against the individual officers, others of a different nature against the City (for alleged failure to train and supervise the officers, failure to investigate adequately police misconduct charges, and retention of defendants described as “sadistic and vicious police officers”). More than that, there were both compensatory and punitive damage claims made by each plaintiff against the individual officers.
I believe that under the rationale of Fletcher v. O’Donnell, 867 F.2d 791 (3d Cir.), cert. denied, 492 U.S. 919, 109 S.Ct. 3244, 106 L.Ed.2d 591 (1989), the officers’ “personnel files,” including the items mentioned in n. 2 of the majority opinion, should have been admitted in the claims against the City because they were relevant to the City’s alleged official policy. See Pembaur v. City of Cincinnati, 475 U.S. 469, 481-82, 106 S.Ct. 1292, 1299, 89 L.Ed.2d 452 (1986). I believe the exclusion of the evidence may have been, a proper exercise of the district court’s discretion as to officers Schweppe and Gravemann, but was error as to the City of St. Charles. The error, however, was harmless in light of the jury’s verdict of no liability as to plaintiffs, Mr. and Mrs. Robinson.
*978The jury, however, found that Grave-mann had violated Jones’ constitutional rights, but it awarded no damages. This court’s decision in Warren v. Fanning, 950 F.2d 1370 (8th Cir.1991), describes such an “award” as nothing “more than a technical victory.” Id. at 1375. As the majority states, counsel for Jones made no effort in the district court to challenge or correct the jury’s action in failing to make any award, even a nominal one. I agree, therefore, that Jones cannot be deemed a prevailing party. Under the Fletcher rationale, even if we granted Jones a new trial against the City, he would be estopped from “attempting to recover compensatory damages” because the jury made no award as a result of Gravemann’s misconduct. Fletcher, 867 F.2d at 795.1
While the results here seem somewhat unsatisfactory, I concur in the opinion since we must affirm under the precedent cited, particularly Warren.

. Also, as pointed out in Fletcher, there can be no punitive damages recovery against the City. See Newport v. Fact Concerts, Inc., 453 U.S. 247, 101 S.Ct. 2748, 69 L.Ed.2d 616 (1981).